UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7163



RAMON ODIN LAGOS-M, aka Antonio Cardona, aka
Ramon Odin Lagos-Murillo,

                                              Plaintiff - Appellant,

          versus


VICTOR LORANTH, Doctor at Federal Correctional
Institution Williamsburg, in Individual and
Official Capacity; DONALD F. BAUKNECHT, Warden
at    Federal     Correctional     Institution
Williamsburg, in Individual and Official
Capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:07-cv-01409)


Submitted:   December 20, 2007          Decided:    December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ramon Odin Lagos-M, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ramon Odin Lagos-M, a federal prisoner, appeals the

district   court’s   order   accepting   the   recommendation   of   the

magistrate judge and dismissing his complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), under 28 U.S.C. § 1915(e)(2)(B) (2000), for

failure to state a claim upon which relief may be granted.       We have

reviewed the record and find no reversible error.      Accordingly, we

affirm for the reasons stated by the district court.      Lagos-M. v.

Loranth, No. 9:07-cv-01409 (D.S.C. July 19, 2007).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -